Part III   DETAILED ACTION  
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This application has been examined.  Claims 1-8 are pending in this application. 

                                     Double Patenting 
    The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be 
                            
2.   Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable 
over claims 1-14 of U.S. Patent No. 10,747,991. Although the claims at issue are not identical, they 
are not patentably distinct from each other because claims 1-8 of  the instant application are 
anticipated recited by the limitations of claims 1-14 of ‘991, such as an apparatus having a processor 
(read son the processor of claim 7 of ‘991), and a storage that stores a program which causes the 
processor to execute acquiring an external appearance image of a person taken by a first camera,  
recognizing the person from the external  appearance image (reads on the storage and acquiring of 
claim 7 of ‘991), identifying (reads on the identifying of claim 7 of ‘991) from the external appearance 
image a possession carried by the person, and inferring from the identified possession a bag to which 
a sticker is attached, wherein the sticker has product information concerning a type or price of 
a product purchased by the person at a  store from which the bag is obtained (reads on claims 12 and 
13 of ‘991) , storing, in an associated form in a memory, person information indicating the recognized 
person, the product information (reads on the storing of claim 7 with information of claims 12 and 13 
of ‘991). It would have been obvious at the effective time of the invention to one of ordinary skill in the 
art to combine the features of claims 7 and 12-13 of '109 to create an image processing method as 
recited in claims 2 or 3 of the instant application, thereby creating an improve apparatus, that allows 
user(s) to save information of the product being purchased by the user.
   Claims 2-8 of the current application reads on claims 1-14 of ‘991.                                       
                                                
                                                        Conclusion  
3.   Prior art of record teaches different ways of tracking purchases by a user such as cameras or 
sacanners, but prior art of record does not teach or suggest recognizing a person from the external 
appearance image, identifying from the external appearance image a possession carried by the 
person, and inferring from the identified possession a bag to which a sticker is attached, wherein the 
sticker has product information concerning a type or price of a product purchased by the person at a 
store from which the bag is obtained, storing, in an associated form in a memory, person information 
indicating the recognized person, the product information.

4.   The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
      Chaubard et al.  (2018/0218351) teaches an automated checkout system through mobile 

shopping units by using multiple cameras.

      Systrom et al. (2014/0279039) teaches a method for selectively advertising items in an image.


5..   The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
  Oshima (2009/0323096) teaches an information processing apparatus having plural;ity of Function to generate a workflow.
  Schneider et al. (2006/0053194) teaches systems and method for collaboration.
 

   Shibao (9,077,830) teaches an image forming apparatus having a plurality of functions that can be combined.
  

5.     Any inquiry concerning this communication or earlier communications from the examiner 
should be directed to Gabriel I. Garcia whose telephone number is (571) 272-7434. The 
Examiner can normally be reached Monday-Thursday from 7:30 AM-6:00 PM. The fax phone 
number for this group is (571) 273-8300.       
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's

supervisor, Benny Tieu can be reached on (571) 272-7490. The fax phone number for the 

organization where this application or proceeding is assigned is 571-273-8300.

    Information regarding the status of an application may be obtained from the Patent

 Application Information Retrieval (PAIR) system. Status information for published 

applications may be obtained from either Private PAIR or Public PAIR. Status 

information for unpublished applications is available through Private PAIR only. For 

more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

have questions on access to the Private PAIR system, contact the Electronic Business 

Center (EBC) at 866-217-9197 (toll-free). If you would  like assistance from a USPTO 

Customer Service Representative or access to the automated information system, call 

800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2600.

/Gabriel I Garcia/
Primary Examiner, Art Unit 2674
February 22, 2021